Citation Nr: 0426147
Decision Date: 09/21/04	Archive Date: 03/14/05

DOCKET NO. 99-06 552                        DATE SEP 21 2004

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to an increased evaluation for arthritis of the lower dorsal and upper lumbar spine with radiculopathy, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active service from July 1978 to July 1982 and from January 1983 to June 1991. This appeal arises from an October 1998 rating decision of the Cleveland, Ohio Regional Office (RO). The case was remanded from the Board to the RO in February 2001. While the case was in remand status, by a rating decision in February 2003, a 20 percent evaluation was assigned for the service-connected arthritis of the lower dorsal and upper lumbar spine with radiculopathy. Since this rating is not the maximum, the issue remains on appeal. See AB v. Brown, 6 Vet., App. 35 (1993). The case was again remanded in June 2003. The case has been returned to the Board and is ready for further review.

FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to substantiate his claim, and has obtained and fully developed all evidence necessary for the equitable disposition of the claim.

2. The veteran's back disability is manifested by complaints of pain with flexion to 70 degrees and palpable muscle spasm. There is no evidence of weakened movement, excess fatigability or incoordination of back movement.

CONCLUSION OF LAW

The criteria for a rating beyond 20 percent for arthritis of the lower dorsal and upper lumbar spine with radiculopathy, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5243 (2003).

- 2



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159).	.

This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans claims (CA VC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).

On August 29,2001, the final regulations implementing the VCAA were published in the Federal Register. The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development pertaining to the issue on appeal has been properly undertaken.

The veteran was provided with notice pursuant to the VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159. In a letter from the RO in July 2003, he was told what evidence was of record and what was needed to substantiate his claim. He was also told of what evidence and information the government would obtain and of what he should obtain. In addition, the case was remanded by the Board twice for additional development. All relevant VA outpatient treatment records have been

- 3 



obtained. There is no indication that there are any pertinent private records available that should be obtained. The veteran has been examined in conjunction with this claim. Therefore, any outstanding development not already conducted by VA is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ____Vet. App. ____No. 01-944 (Vet. App. Jan. 13,2004); recon 'd ____Vet. App. No. 01-944 (June 24, 2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. § 5103(a), implicitly, require that VA request that the claimant provide any evidence in his or her possession that pertains to the claim. The CAVC's statement that §§ 5103(a) and 3.159(b)(1) require VA to include such a request as part of the notice provided to a claimant under those provisions is obiter dictum and is not binding on VA. See VAOPGCPREC 1-2004 (Feb. 24, 2004). Additionally, the Pelegrini decision had not held that VA's notice must contain the "magic" words of the statute or the regulation in order to comply with the content requirements of the 3.159 notice. See VAOPGCPREC 7-2004 (July 16, 2004). Further, 38 U.S.C.A. § 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim. Therefore, even though the veteran in this case was not told to submit any evidence in his possession that pertained to the claim, this is not an error which would prevent adjudication of his claim.

In addition, in the July 2003 letter sent to the veteran from RO, the veteran was informed that he should send any additional information within 30 days. A recent court decision held that VA must wait one year before denying a claim. See Paralyzed Veterans of America, et. al. v. Secretary of Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003). In the Veterans Benefits Act of 2003, Congress reinstated VA's authority to make decisions on all claims without waiting one year. Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). Therefore, the Board may proceed with adjudication of this claim.

-4



The veteran's service-connected low back disability is currently rated under Diagnostic Code (Code) 5295 of VA's Rating Schedule. A noncompensable rating is assigned for lumbosacral strain with slight subjective symptoms only. A 10 percent is assigned for a lumbosacral strain with characteristic pain on motion. A 20 percent rating is assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. A 40 percent rating is warranted for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation on forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). The Rating Schedule provides that slight limitation of motion of the lumbar spine warrants a 10 percent rating and moderate limitation of motion warrants a 20 percent rating. A 40 percent rating is assigned for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Diagnostic code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003). When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The rating schedule for evaluating intervertebral disc syndrome changed during the pendency of this appeal. The old criteria, in effect prior to September 23,2002, provided that a maximum 60 percent rating for intervertebral disc syndrome, is given when the condition is pronounced in degree, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the cite of the diseased disc and little intermittent relief. A 40 percent rating is assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent

- 5 


relief, a 20 percent when moderate with recurrent attacks and a 10 percent when mild. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation. A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243 (previously 5293), effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings

- 6


will apply. A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, a summary of which is as follows. First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 140 degrees. Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. The formula for rating intervertebral disc syndrome based on incapacitating episodes

- 7


provides that a 40 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 60 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

In this case, the rating criteria effective prior to September 2002 or either of the revised rating criteria noted above may apply, whichever are most favorable to the veteran, although the revised rating criteria are only applicable since their effective dates. VAOPGCPREC 3-2000.

Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating. A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy. An 80 percent rating requires complete paralysis. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2003).

The VA General Counsel, in a precedent opinion, has held that Diagnostic Code 5293, intervertebral disc syndrome, involves loss of range of motion and that consideration of38 C.F.R. §§ 4.40 and 4.45 are applicable. VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

Under Diagnostic Code 5293, effective September 2002, a rating for the veteran's service-connected intervertebral disc syndrome higher than the currently assigned 20 percent is possible based on separate evaluations under orthopedic and neurologic codes.

The veteran was granted service connection for a low back disability in November 1991, and a 10 percent evaluation was assigned. This was based on service medical records which showed treatment for low back pain and a VA examination in September 1991 which showed full back motion with some soreness. X-rays

- 8 


showed minimal arthritis. The 10 percent evaluation was confirmed and continued in June 1995, when VA examination of April 1995 showed no more than slight limitation of motion.

On VA examination in August 1998, the veteran complained 0 backache and muscle spasms. Flexion was to 90 degrees; lateral bending was to 30 degrees bilaterally; rotation was to 40 degrees bilaterally; and extension was to 20 degrees.

The veteran was examined by VA in May 1999. Back tenderness was noted. The examiner stated that there was no particular difficulty with range of motion. The diagnosis was, myo- fascial type pain of the thoracic spine possibly due to arthritis and pain with probably myo-fascial pain with no neurological deficit of the lumbosacral spine. On VA examination in July 1999, the veteran had flexion to 75 degrees30 degrees of extension without pain. He complained of constant pain in the back, and severe flares approximately three times a year. A diagnosis as to the lower back was not given.

The veteran was examined by VA in April 2002. The claims file was reviewed by the examiner. The veteran complained of pain and stiffness of his spine with radicular pain into the right lower extremity. Flexion was to 75 degrees without pain and 90 degrees with pain. He had 50 degrees of right lateral flexion without pain and 90 degrees with pain. He had 20 degrees of left lateral flexion without pain and 30 degrees with pain. The examiner noted that the veteran had visible signs of pain with flexion at 75 degrees in the past and that there was no muscle atrophy appreciated on examination, as well as no skin changes indicative of disuse syndrome. The examiner stated that there was no weakness or incoordination noted on physical examination. X-rays of the lumbar spine showed the sacroiliac joints to be minimally degenerated manifested by joint space narrowing and eburnation, superiorly. The thoracic spine X-rays showed degenerative changes present in the mid and lower thoracic spine levels. The diagnostic impression was, degenerative changes of the thoracic spine per X-ray; chronic lumbar strain and very mild SI radiculopathy as shown on EMG.

- 9


In February 2003, the RO increased the veteran's rating for his back disability to 20 percent disabling.

The veteran was examined by VA in January 2004. The veteran complained of pain iJ.?- his back which was not constant. He denied any episodes of incapacitation within the past twelve months requiring treatment by a physician. He reported increased pain with increased activity as well as easy fatigability of the back. Flexion was to 70 degrees with pain; extension was to 15 degrees with pain and palpable spasm; right and left lateral flexion was to 20 degrees; and right and left rotation was to 20 degrees. There was palpable spasm in all ranges of motion tested. There was no evidence of weakened movement, excess fatigability, or incoordination of back movement. The examiner noted that it was impossible to determine additional range of motion of loss, as the veteran was not having a flareup on the day of the examination. His strength was noted to be 5/5 and equal bilaterally in the lower extremities. The examiner stated that there were no focal motor or sensory deficits. The examiner found, thoracic spine degenerative disc disease and degenerative joint disease involving T3-T4, T6-T7 and Tll-T12 per MRI; lumbosacral strain without degenerative changes per MRI; right S1
radiculopathy per MRI and EMG. The examiner noted that the veteran has thoracic spine degenerative arthritis and disc disease. It was stated that this is a fixed region of the back and that as such range of motion is not possible. It was stated that there is no evidence of moderate intervertebral disc disease with recurring attacks. It was also stated that there is no evidence of intervertebral disc disease syndrome with incapacitating episodes during the last 12 months.

The Board has reviewed the record and finds that a rating beyond 20 percent for the veteran's dorsal-lumbar spine disability is not warranted. The record does not show that the veteran has severe limitation of motion of the dorsal lumbar spine which would support an increased evaluation under DC 5295. Flexion has been shown to be from full (90 degrees), to no less than 70 degrees. Further, an increase is not warranted under DC 5292. The record does not reflect that the veteran has severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation on forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or

- 10


irregularity of the joint space, or some of the above with abnormal mobility on forced motion. In addition, the record does not indicate that the veteran has symptomatology to warrant an increased evaluation under DC 5293 or 5243. It is noted that the veteran has reported that he has had no incapacitating episodes in the past 12 months, and the most recent VA examiner has reported that there were no motor or sensory deficits. The examiner also noted that there was no evidence of moderate intervertebral disc disease with recurring attacks. It was also stated that there was no evidence of intervertebral disc disease syndrome with incapacitating episodes during the last 12 months.

Therefore, under the rating criteria applicable in this claim, a rating beyond 20 percent is not supported by the record. In addition to these regulations, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003). The regulation at 38 C.F.R. § 4.40 provides, in pertinent part, that it is "essential that the examination on which ratings are based" adequately portray the "functional loss" accompanying the purportedly disabling condition which is the subject of the claim. In defining that term, the regulation further states that functional loss may be due to "pain, supported by adequate pathology and evidenced by the visible behavior of the claimant" and that a joint "which becomes painful on use must be regarded as seriously disabled." The regulation at38 C.F.R. § 4.45 states that, in order to determine the factors causing disability of the joints, inquiry must be directed toward, inter alia, "[p]ain on movement." 38 C.F.R. § 4.45(f). Thus, pain on use is as important in rating a low back disability as is limitation of motion, because "functional loss caused by either factor should be compensated at the same rate. Hence, under the regulations, any functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board finds that an evaluation in excess of 20 percent is not warranted on the basis of functional loss due to pain or weakness. 38 C.F.R. §§ 4.40, 4.45 and 4.59. The Board recognizes that the veteran suffers trom pain on motion of the dorsal

- 11 


lumbar spine, but it is not of such severity to require a rating higher than 20 percent. On the most recent VA examination report, the examiner stated that there was no evidence of weakened movement, excess fatigability, or incoordination of back movement. The examiner noted that it was impossible to determine additional range of motion of loss, as the veteran was not having a flare-up on the day of the examination. Thus, the Board concludes that the currently assigned 20 percent evaluation includes compensating the veteran for any functional impairment he experiences.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) (2003), provides that, in "exceptional case[s], where the schedular evaluations are found to be inadequate, . . . an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. . ." may be granted. Generally speaking, for a specific case to be deemed "exceptional," it should present "such an exceptional or unusual disability picture[,] with such related factors as marked interference with employment or frequent periods of hospitalization[,] as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2003).

The Board finds that the veteran's disability does not constitute an "exceptional case" as to allow for the assignment of an extraschedular rating. The record does not show either that the veteran's disability subjects him to frequent periods of hospitalization or that it interferes with his employment to an extent greater than that which is contemplated by the assigned rating, as deemed appropriate by the Board. And, as is apparent from the foregoing discussion, it cannot be said that the schedular rating criteria are inadequate in this instance.

- 12


ORDER


An increased evaluation for arthritis of the lower dorsal and upper lumbar spine with radiculopathy is denied.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 13 




